DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no16/101,969, filed 08/13/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.
Allowable Subject Matter
Claims 1-20 were allowed as the applicant filed terminal disclaimer was approved.
	
The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 16/101969 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, an input/output (I/O) interface configured to receive the at least one public key, the encrypted software update information, and a corresponding challenge input corresponding to the at least one PUF response output used for encrypting the software update information from the server, and transmit the at least one encrypted PUF response output from the device.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498